Case 2:19-cv-00024-JLB-NPM Document 97 Filed 07/02/20 Page 1 of 2 PageID 1748




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION


DIANE ROSOLEN and DANIEL ROSOLEN,

              Plaintiffs,

v.                                                   Case No. 2:19-cv-24-FtM-66NPM

HOME PERFORMANCE ALLIANCE, INC.

              Defendant.


                                         ORDER

       Before the Court is the (unopposed) Motion to File Under Seal Documents

Designated as Confidential (Doc. 92). Plaintiffs Diane and Daniel Rosolen took the

depositions of Peter Vetere and Gary Delia. Plaintiffs indicate testimony in these

depositions supports their motion for summary judgment. Plaintiffs represent these

depositions contain sensitive, confidential, protected or proprietary information according

to Defendants. Thus, Plaintiffs seek to file these deposition transcripts under seal.

       Because the proposed seal does not implicate the general presumption that

substantive aspects of a civil action are a matter of public concern, and instead relates to

the parties’ confidentiality and access-to-information interests during the conduct of

discovery, the Court grants the motion to seal. See generally Romero v. Drummond Co.,

480 F.3d 1234, 1245-48 (11th Cir. 2007); Chicago Tribune Co. v. Bridgestone/Firestone,

Inc., 263 F.3d 1304, 1310-1315 (11th Cir. 2001).

       Accordingly, it is ORDERED:

       (1) The Motion to File Under Seal Documents Designated as Confidential (Doc.

          92) is GRANTED.
Case 2:19-cv-00024-JLB-NPM Document 97 Filed 07/02/20 Page 2 of 2 PageID 1749




      (2) Unredacted versions of the deposition transcripts of Peter Vetere and Gary

         Delia will be filed under seal.

      (3) The parties shall deliver the unredacted documents to the Clerk’s Office in an

         envelope with the caption of the case and an indication that the documents are

         to be filed under seal pursuant to this Order. Each submission by the parties

         will include a copy of this Order. Upon receipt by the Clerk of Court of the

         documents, the Clerk of Court shall file them under seal. If feasible, counsel

         shall provide within the envelope a flash drive containing PDF files of the

         documents for ease of filing by the Clerk's Office (with each deposition saved

         as a separate and appropriately named PDF).

      (4) These documents shall remain under seal for the duration of this action and

         any appeal thereto, or until an Order is entered unsealing them.

      DONE and ORDERED in Fort Myers, Florida on July 2, 2020.




                                           -2-
